Title: Thomas Jefferson to Charles Simms, 30 July 1818
From: Jefferson, Thomas
To: Simms, Charles


          
             Sir
            Monticello July 30. 18.
          
          I this moment recieve from Mr Cathalan of Marseilles information that he has shipped for me on board the ship Fair trader G. Fletcher master 8. boxes of claret & a basket of Maccaroni, & that the ship is bound to Alexandria. being in the moment of departure on a journey to be absent a month, I take the liberty of requesting that these things may in the mean time be forwarded to mr Gibson of Richmond: and if you will be so good as to send me a note of the duties and charges they shall be remitted immediately on my return. I pray you to accept the assurance of my great esteem & respect.
          
            Th: Jefferson
          
        